Exhibit 10.5

EXECUTION VERSION

AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
“Guaranty”), dated as of April 12, 2011, is jointly and severally given by EACH
OF THE UNDERSIGNED and EACH OF THE OTHER PERSONS which becomes a Guarantor
hereunder from time to time (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as the
administrative agent for the Lenders, as defined below (the “Administrative
Agent”), in connection with that certain Credit Agreement, dated as of the date
hereof, by and among, CNX Gas Corporation, a Delaware corporation (the
“Borrower”), the Guarantors now or hereafter party thereto, the Administrative
Agent, Bank of America, N.A. as Syndication Agent, and the Lenders now or
hereafter party thereto (as amended, restated, modified, or supplemented from
time to time hereafter, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (i) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement, any
other Loan Document, or any Specified Hedge Agreement or Other Lender Provided
Financial Service Product, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any of the Loan Parties or that would have arisen or
accrued but for the commencement of such proceeding (including without
limitation, interest after default), even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents, or any
Specified Hedge Agreement or Other Lender Provided Financial Service Product,
from time to time, regardless of whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents, or
any Specified Hedge Agreement or Other Lender Provided Financial Service
Product, or are made in circumstances in which any condition to extension of
credit is not satisfied), (ii) any obligation or liability of any of the Loan
Parties arising out of overdrafts on deposits or other accounts or out of
electronic funds (whether by wire transfer or through automated clearing houses
or otherwise) or out of the return unpaid of, or other failure of the
Administrative Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Administrative Agent’s or any Lender’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements, and (iii) any amendments, extensions,
renewals and increases of or to any of the foregoing (all of the foregoing
obligations, liabilities and indebtedness



--------------------------------------------------------------------------------

are referred to herein collectively as the “Guarantied Obligations” and each as
a “Guarantied Obligation”). Without limitation of the foregoing, any of the
Guarantied Obligations shall be and remain Guarantied Obligations entitled to
the benefit of this Guaranty if the Administrative Agent or any of the Lenders
(or any one or more assignees or transferees thereof) from time to time assigns
or otherwise transfers all or any portion of their respective rights and
obligations under the Loan Documents, or any other Guarantied Obligations, to
any other Person as provided by the Loan Documents, by the Specified Hedge
Agreements or by the Other Lender Provided Financial Service Products. In
furtherance of the foregoing, each Guarantor jointly and severally agrees as
follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Lender
to any of the security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, Specified
Hedge Agreements or Other Lender Provided Financial Service Products, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents,
Specified Hedge Agreements or Other Lender Provided Financial Service Products
as presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents,
Specified Hedge Agreements or Other Lender Provided Financial Service Products;
or any amendment, modification or supplement to, or refinancing or refunding of,
any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or

 

-2-



--------------------------------------------------------------------------------

contemplated by the Loan Documents, Specified Hedge Agreements or Other Lender
Provided Financial Service Products, or in circumstances in which any condition
to such extensions of credit has not been satisfied; any other exercise or
non-exercise, or any other failure, omission, breach, default, delay, or
wrongful action in connection with any exercise or non-exercise, of any right or
remedy against the Borrower or any other Person under or in connection with any
Loan Document or any of the Guarantied Obligations; any refusal of payment or
performance of any of the Guarantied Obligations, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guarantied Obligations) to other
obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] of the Credit Agreement and each Guarantor affirms that its
obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation

 

-3-



--------------------------------------------------------------------------------

on its obligations under this Guaranty arising out of or based on any event or
circumstance referred to in Section 3 hereof. Without limitation and to the
fullest extent permitted by applicable law, each Guarantor waives each of the
following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents, Specified Hedge Agreements or Other Lender Provided Financial
Service Products, all notices, disclosures and demand of any nature which
otherwise might be required from time to time to preserve intact any rights
against any Guarantor, including the following: any notice of any event or
circumstance described in Section 3 hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
the Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, Specified Hedge Agreement or Other Lender Provided Financial
Service Product, and any requirement that any Guarantor receive notice of any
such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(ii) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

 

-4-



--------------------------------------------------------------------------------

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
Paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy

 

-5-



--------------------------------------------------------------------------------

of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.8 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

9. Intentionally Deleted.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5.1
[Notices Generally] of the Credit Agreement. The Administrative Agent and the
Lenders may rely on any notice (whether or not made in a manner contemplated by
this Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent and the Lenders shall have no duty to verify the identity
or authority of the Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document,
Specified Hedge Agreement or Other Lender Provided Financial Service Product
shall be deemed a waiver of or restriction on the right of setoff or banker’s
lien of the Administrative Agent and the Lenders, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by law, any
affiliate or subsidiary of the Administrative Agent or any of the Lenders and
any holder of a

 

-6-



--------------------------------------------------------------------------------

participation in any obligation of any Guarantor under this Guaranty, shall have
the same rights of setoff as the Administrative Agent and the Lenders as
provided in this Section (regardless whether such affiliate or participant
otherwise would be deemed a creditor of any Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents, Specified Hedge
Agreements or Other Lender Provided Financial Service Products) shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty, and to
the extent of its interest in such Guarantied Obligations such other Person
shall be vested with all the benefits in respect thereof granted to the
Administrative Agent and the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY

 

-7-



--------------------------------------------------------------------------------

JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

-8-



--------------------------------------------------------------------------------

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products, and the value of the benefits
described in Section 19(b) hereof, including (and to the extent not inconsistent
with applicable federal and state laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Guarantor with the proceeds of any credit extended under the Loan
Documents, the Specified Hedge Agreements or Other Lender Provided Financial
Service Products, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the

 

-9-



--------------------------------------------------------------------------------

payment and performance of the Guarantied Obligations that its liability
hereunder is limited and not joint and several. Each Guarantor acknowledges and
agrees that the foregoing waivers and those set forth below serve as a material
inducement to the agreement of the Administrative Agent and the Lenders to make
the Loans, and that the Administrative Agent and the Lenders are relying on each
specific waiver and all such waivers in entering into this Guaranty. The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors. The Administrative Agent and the Lenders, or any of them,
may, in their sole discretion, elect to enforce this Guaranty against any
Guarantor without any duty or responsibility to pursue any other Guarantor and
such an election by the Administrative Agent and the Lenders, or any of them,
shall not be a defense to any action the Administrative Agent and the Lenders,
or any of them, may elect to take against any Guarantor. Each of the Lenders and
the Administrative Agent hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents, any Specified Hedge Agreement and any
Other Lender Provided Financial Service Product, and each Guarantor certifies
that the representations and warranties made therein with respect to such
Guarantor are true and correct. Further, each Guarantor acknowledges and agrees
to perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents to the extent applicable to such
Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and, if required, the consent of the Administrative Agent (as
contemplated by Section 10.10 [Authorization to Release Collateral and
Guarantors, Etc.] of the Credit Agreement) or the Lenders (as contemplated by
Section 11.1.3 [Release of Collateral or Guarantor] of the Credit Agreement),
has been obtained, or if such Guarantor is to be dissolved as permitted under
the Credit Agreement, such Guarantor shall, upon consummation of such sale or
other disposition, or immediately prior to such dissolution, be released from
this Guaranty automatically and without further action, and this Guaranty shall,
as to such Guarantor, terminate and have no further force or effect. In
connection with the merger of the Guarantor into another Loan Party, this
Guaranty will be assumed (as a matter of law) by such other Loan Party and will,
together with any Guaranty of the Guarantied Obligations by such other Loan
Party, constitute a single Guaranty.

21. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of

 

-10-



--------------------------------------------------------------------------------

any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies of the
Administrative Agent and the Lenders under this Guaranty are cumulative and not
exclusive of any other rights or remedies available hereunder, under any other
agreement or instrument, by law, or otherwise.

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and the Administrative Agent
for, and hold it harmless from and against, any and all obligations,
liabilities, losses, damages, costs, expenses (including disbursements and
reasonable legal fees of counsel to any Lender or the Administrative Agent),
penalties, judgments, suits, actions, claims, and disbursements imposed on,
asserted against, or incurred by any Lender or the Administrative Agent
(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or the Borrower; (iii) in any way relating to or arising out
of this Guaranty, or any document, instrument, or agreement relating to any of
the Guarantied Obligations, or any action taken or omitted to be taken by any
Lender or the Administrative Agent hereunder, and including those arising
directly or indirectly from the violation or asserted violation by any Guarantor
or the Borrower or the Administrative Agent or any Lender of any law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty shall supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
and relating to the transactions provided for herein and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

-11-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS: CNX GAS COMPANY LLC By:   /s/ John M. Reilly   Name:   John M.
Reilly   Title:   Treasurer

 

CARDINAL STATES GATHERING COMPANY By:   CNX Gas Company LLC, as Partnership
Manager By:   /s/ John M. Reilly   Name:   John M. Reilly   Title:   Treasurer

 

KNOX ENERGY, LLC By:   /s/ Stephen W. Johnson   Name:   Stephen W. Johnson  
Title:   Secretary

 

-12-



--------------------------------------------------------------------------------

[SIGNATURE PAGE – AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

COALFIELD PIPELINE COMPANY By:   /s/ Stephen W. Johnson   Name:   Stephen W.
Johnson   Title:   Secretary

 

MOB CORPORATION By:   /s/ Stephen W. Johnson   Name:   Stephen W. Johnson  
Title:   Secretary

 

-13-